UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4838


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAFAEL OMAR VILLEGAS-MARTINEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cr-00068-JCC-1)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Aamra S. Ahmad,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant.    Dana J. Boente, Acting United States Attorney,
Stephen G. Yoder, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rafael         Omar     Villegas-Martinez        appeals        from     his

judgment of conviction and sentence, based on a jury verdict

finding him guilty of illegal re-entry into the United States

after    deportation,       in    violation    of   8   U.S.C.        §§ 1326(a),    (b)

(2006).       In     his     sole    claim     on   appeal,       Villegas-Martinez

challenges     the    district       court’s    admission        of    a   warrant   of

deportation,       claiming       violation    of   his    confrontation        clause

rights.    We affirm.

            Villegas-Martinez            specifically            challenges          the

Government’s introduction, through Officer Day, of a warrant of

deportation, 1     which     document    reflected        that    Villegas-Martinez

held an illegal alien status at the time of his offense.                             The

underlying basis for his objection is Crawford v. Washington,

541 U.S. 36 (2004).               We review de novo the district court’s

admission of alleged Confrontation Clause violations.                           United

States v. Abu Ali, 528 F.3d 210, 253 (4th Cir. 2008).

             We find no error in the district court’s admission of

the warrant of deportation.             The record was admitted as a self-

authenticating public record, and hence is not considered to be

testimonial hearsay under Crawford.                 Crawford, 541 U.S. at 56.




     1
         Officer Day signed and executed the warrant.



                                          2
See also United States v. Burgos, 539 F.3d 641, 644-45 (7th Cir.

2008) (collecting cases). 2

           Accordingly, we affirm Villegas-Martinez’s conviction

and sentence.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




     2
       In addition, Officer Day’s presence as a trial witness
subjected him to full cross-examination and satisfied any
Confrontation    Clause   concerns,    and   Villegas-Martinez’s
complaints on appeal as to the unavailability at trial of
another officer who actually witnessed Villegas-Martinez’s
departure and the failure of Officer Day to specifically testify
as to the departure go to the credibility of the testimony of
the testifying officer, which this court leaves to the jury to
assess. See United States v. Lomax, 293 F.3d 701, 705 (4th Cir.
2002); United States v. Manbeck, 744 F.2d 360, 392 (4th Cir.
1984).



                                    3